Title: To George Washington from Francisco Rendón, 14 June 1781
From: Rendón, Francisco
To: Washington, George


                        
                            Sir
                            Philadelphia June 14th 1781.
                        
                        With the date of the 12th Inst. I had the honour of writing and acquaint Your Excy of the agreable News of
                            the Conquest of Pensacola by the King my Masters Arms: under the Command of General Galvez, the particulars of which have
                            not as yet come to hand, no other Vessell having arrived since.
                        Having received by the Last Ship from the Havana Sundry Sorts of Provisions of the Produce of that Place, a
                            Present made me by His Excy the Governour and Captain General of it; I have taken the Liberty to Stow some of them in a
                            Box as ⅌ the Inclosed Note, they being of an uncommond kind. I hope they’ll prove to be of Mrs Washington & Your
                            Excellency’s Liking—all which I beg the acceptance of, praying Your Excellency’s goodness will dispence me with the Liberty
                            I have taken on this Occation, it only being a token of the esteem and respect I profess Your Excellency and Mrs
                            Washington. I have the honour to be Sir Your Excellencys most Obedt and Most Hble Servt
                         
                            Francisco Rendon
                        
                        
                            A List of the Articles Containing a Box Directed to His Excellency General Washington
                            
                                
                                     
                                    A
                                     
                                    Tog Contg
                                     
                                    oranges
                                     
                                    sweet meats
                                
                                
                                    
                                    A
                                    
                                    Ditto
                                    
                                    limes
                                    
                                    Ditto
                                
                                
                                    
                                    A
                                    
                                    Ditto
                                    
                                    Pine Aples
                                    
                                    Ditto
                                
                                
                                    
                                    A
                                    
                                    Box
                                    
                                    Guayava
                                    
                                    Ditto
                                
                                
                                    
                                    A
                                    
                                    Ditto
                                    
                                    Mamey
                                    
                                    Ditto
                                
                                
                                    
                                    Six Pound Chocolate
                                    
                                    
                                    
                                
                                
                                    
                                    Twelve Cakes Sugar
                                    
                                    
                                    
                                
                                
                                    
                                    Two Canisters
                                    
                                    fine Havana
                                    
                                    Snuff
                                
                                
                                    
                                    A
                                    
                                    Box
                                    
                                    Ditto
                                    
                                    Segars
                                
                            
                        
                    